Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-17 are pending and claims 1, 3-4, 6-7, 9-10, 13-14, and 17 are amended. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the balancing valve must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do or do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for adjusting in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, and 10-11, and 13-17 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Grindley (U.S. 5,009,244).
With respect to claim 1, Grindley discloses a firefighting foam-mixing system (title and figures 1-3), comprising: a water line for providing a water flow (the line from 22 to 23 in which water flows through),  a storage tank (having 40 therein) having an inlet and an outlet (inlet at 122 outlet at 35), the storage tank comprising an internally arranged membrane (bladder 40) adapted for holding a foaming agent (foaming agent within 40) and connected to the outlet (as the foam flows out via 35), a first conduit (17/50) having a first end connected to the inlet of the storage tank (inlet having 122), and a second conduit (35/44) having a first end connected to the outlet of the storage tank (see figure 3) and a second end connected to the water line at a first position (where 44 then has 52 at 53), wherein:  the firefighting foam mixing system further comprises a water diverter arrangement (at least 51, which could also then be the later valve controlling it, see figure 10) connected to the water line at a second position (51) and to a second end of the first conduit (second end of noted 17/50, the second position being upstream of the first position in relation to the water flow through the water line (see figure 10), the water diverter arrangement is configured to, independent of a current flow of water at the second position, divert a predetermined proportion of the water flowing through the water line at the second position (the predetermined amount being what flows into 51/51a, noted in figure 10, as the flow depends on pressure in the system pushing 222 back and allowing flow in), to the first conduit for pressurizing an outside surface of the membrane (column 2 rows 11-25).
With respect to claim 2, Grindley discloses the water diverter arrangement is configured to operate within a predetermined water flow range (based off of movement of differential pressure valve, see figure 10).
With respect to claim 3, Grindley discloses the foaming agent is introduced to the water line at the first position (as the foam comes out of 52/53 into the down line flow of 21).
With respect to claim 4, Grindley discloses comprising the foaming agent (agent inside 30).
With respect to claim 6, Grindley discloses the predetermined proportion is fixed (column 2 rows 55-68, notes with use of the proportioner, the set injection concentrate is precisely controlled regardless of water flow and pressure in the system, thus fixing it at a desired rate, noting that the rate is fixed, such that hole 51a is a set hole for the valve to control fluid into; also understood, being fixed at a fixed flow in the system).
With respect to claim 7, Grindley discloses the predetermined proportion is adjustable (column 5 rows 25-35, as the noted discloses adjusting the predetermine proportion from the differential pressure valve, noting also changing the flow changes the valve and the added water being proportioned).
With respect to claim 8, Grindley discloses the water diverter arrangement comprises means for adjusting the predetermined proportion of water being diverted from the water line (said means being the differential pressure valve).
With respect to claim 10, Grindley discloses a three-way valve (14) arranged at the second conduit between the outlet of the storage tank and the first position (see figure 3).

With respect to claim 11, Grindley discloses three-way valve is set to a first state in which the foaming agent is introduced to the water line at the first position (as shown in figure 3, when foam is comprising from 35 and going into 44 then 52, i.e. foam is added to the system).
With respect to claim 1, Grindley discloses a balancing valve, the balancing valve (metering valve) having a first end connected to the first position of the water line and a second end connected to the second end of the second conduit (as shown in figure 2, taking the second end of 33 as it connects to that of the first position at 52/53).
With respect to claim 14, Grindley discloses the water diverter arrangement is a proportioning valve (being a differential pressure valve, allowing for a portion of the fluid to then flow through the valve, understood as also reading on then a proportioning valve).
With respect to claim 15, Grindley (as seen in the rejection of claim 1) discloses, a water diverter arrangement for a firefighting foam-mixing system (figure 3), wherein the water diverter arrangement is configured to: be connected to a water line (water line 21 is used with) comprised with the firefighting foam-mixing system, and divert a predetermined proportion of the water from the water line independent of a current flow of water at a position where the water diverter arrangement is connected to the water line (abstract, figure 3, see rejection of claim 1).
With respect to claim 16, Grindley discloses the water diverter arrangement is implemented as a proportioning valve (the differential pressure valve being understood as being a proportional valve).
With respect to claim 17 the water diverter arrangement comprises a spring mounted valve (spring 225 with valve at 222) portion for controlling the diversion of the predetermined proportion of the water from the water line (see figures 10-12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grindley.
With respect to claim 5, Grindley discloses the foaming agent, but fails to specify has non-Newtonian properties (the noted foam changing properties based off of temperature, column 7 rows 30-35). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a foam material that has non-Newtonian fluid properties, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Noting that non-Newtonian foams are known, as foam is known to change its flow, i.e. it’s the viscosity can change with changing shear applied to it. 
With respect to claim 9., Grindley discloses the proportion can adjust (to apply different pressures to the bladder), but fails to disclose the predetermined proportion is adjustable between 0.1%-6 %. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a range such as .1 to 6% as the proportioned fluid, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05, and since the prior art also has the inclusion of water being proportioned off of a main valve to then be used to press against a bladder to release the foam agent, allowing for a certain desired flow and its resulting pressure that’s applied to the bladder to release a set amount of foam would have been desirable to control/change the application of foam into the system. 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grindley in view of Stephens (U.S. 2014/0238703).

With respect to claim 12, Grindley discloses the three-way valve but fails to disclose a foam test line, wherein the three-way valve is set to a second state in which the foaming agent is introduced to the foam test line.
Stephens, paragraph 0041, discloses the use of a three-way valve to allow for tests to be performed on foam. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to either utilize the three-way valve of Grindley or incorporate a new one, to allow for the foam in the system to be tested, as disclosed by Stephens, such as flow to determine a correct flow is being obtained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752